Citation Nr: 0822274	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for Hepatitis C; and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for Hepatitis B.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1961 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2008 order, the Court 
endorsed a joint motion for remand and remanded this matter 
for compliance with the instructions in the joint motion.  

Previously, this matter had come before the Board on appeal 
from a March 2005 RO decision, which denied the veteran's 
petition to reopen a claim for service connection for 
Hepatitis C based on no new and material evidence and denied 
his claim for service connection for Hepatitis B on the 
merits.


FINDINGS OF FACT

1.  An unappealed RO decision, dated in September 2002, 
denied the veteran's claim of entitlement to service 
connection for Hepatitis C.

2.  Evidence received since the September 2002 RO decision is 
new but does not relate to an unestablished fact necessary to 
substantiate the claim that the veteran has Hepatitis C that 
was incurred or aggravated in service, and it does not raise 
a reasonable possibility of substantiating the claim.

3.  Hepatitis B was not manifest during service, and it is 
not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision, denying the claim of 
service connection for Hepatitis C, is final.  38 U.S.C.A. § 
7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for Hepatitis C; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to initial adjudication of the veteran's claims, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions for the petition to reopen.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
October 2004 letter provided the veteran with the reasons for 
the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The October 2004 letter also fully satisfied the duty to 
notify provisions for the claim for service connection for 
Hepatitis B.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The October 2004 letter told him to 
provide any relevant evidence in his possession.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran reported receiving Social Security 
income, but he did not claim to be receiving disability 
benefits.  VA has no obligation to obtain any records from 
the Social Security Administration in such a case.  See 
38 C.F.R. § 3.159(c).  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(d).  For petitions to reopen, VA is not 
obligated to provide an examination.  See 38 C.F.R. 
§ 3.159(d).  

With respect to the veteran's claim for service connection 
for Hepatitis B, the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is the presence of 
risk factors during service and his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for Hepatitis C.  The veteran filed a previous 
claim for service connection in March 2002.  That claim was 
denied in a September 2002 RO decision.  The veteran did not 
appeal.  The September 2002 decision is thus final.  38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The September 2002 RO decision denied the claim because the 
veteran's Hepatitis C was not manifested during service, and 
he presented no medical evidence linking his disability to 
service.  Furthermore, the Board notes that the veteran has 
at no time submitted medical evidence showing a diagnosis of 
Hepatitis C.  Indeed, medical reports from September 2003 and 
August 2004 show that tests for the Hepatitis C virus were 
non-reactive.  In order for the claim to be reopened, the 
veteran must submit evidence showing a current diagnosis of 
Hepatitis C that was manifested during service or that was 
otherwise caused by service.

Since the September 2002 RO decision, the veteran has 
submitted a number of private treatment records and VA 
treatment records.  These records establish continuing liver 
problems to include chronic viral Hepatitis B, cirrhosis of 
the liver, and acute alcoholic Hepatitis.  Not one of these 
records, however, indicates that the veteran had Hepatitis C 
in service or shows that he has the disease currently.  To 
the contrary, as stated above, laboratory testing performed 
in September 2003 and August 2004 shows that the veteran's 
Hepatitis C screen was non-reactive.  Given that the newly 
submitted evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim, it thus 
cannot constitute new and material evidence.

There is no other evidence which is relevant to this petition 
to reopen.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's petition.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition to reopen must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Service Connection

The veteran further contends that he was infected with the 
Hepatitis B virus during service.  Specifically, the veteran 
has contended that he may have been exposed to the virus 
during high-risk sexual activities, alcohol abuse, or non-
sterile vaccinations.  For the reasons that follow, the Board 
concludes that service connection for Hepatitis B is not 
warranted.

As indicated above, service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has submitted VA treatment records showing that 
he tested positive for the Hepatitis B antigen and listing 
chronic viral Hepatitis B among his diagnoses.  As the 
evidence shows that the veteran has a current diagnosis of 
Hepatitis B, the Board thus concludes that the veteran has 
met the first element of service connection and now addresses 
the question of whether the evidence shows that the veteran's 
Hepatitis B was incurred during service.

In this case, the evidence must show that the veteran's 
Hepatitis B is the result of a disease (infection) or injury 
during service.  In assessing the veteran's risk factors, the 
Board notes that the persons most at risk for Hepatitis B 
infection are intravenous drug users, hemophiliacs, 
hemodialysis patients, healthcare and dental care workers, 
blood product workers, babies born to infected mothers, 
people who received blood products or transfusions before 
1975, and people who engage in high-risk sexual practices.  
Hepatitis B infection can also be spread by tattooing, body 
piercing, or sharing razors and toothbrushes.  VBA letter 
211B (98-110) November 30, 1998.

The veteran's service medical records contain no indication 
of Hepatitis B, nor are there are any complaints, diagnoses, 
or treatment of any disorder of the liver during service.  
The veteran's entrance examination, performed in January 
1961, was normal except for the veteran's report that he had 
an operation for a gun shot wound two years earlier.  A 
notation of the examiner states that the veteran incurred a 
gunshot wound of the right iliac crest in 1958, without bone 
involvement.  No mention was made as to whether a blood 
transfusion had been required.  The report of his April 1962 
separation examination shows that the veteran denied jaundice 
and any stomach, liver, gall bladder, and intestinal 
troubles.  On objective examination, the veteran was noted to 
have a normal genitourinary system and a normal abdomen and 
viscera.

As noted, the veteran contends that his risk factors for 
Hepatitis B during service included participating in high-
risk sexual activity, receiving non-sterile injections, and 
consuming alcohol to excess.

With respect to alcohol consumption, the Board notes that the 
Hepatitis B virus is spread through contaminated blood or 
serum or through close personal contact with a person who is 
infected.  See VBA letter 211B (98-110) November 30, 1998.  
Further, although use of alcohol can exacerbate problems of 
the liver, neither use nor abuse of alcohol has been 
indicated as a risk factor for Hepatitis B viral infection.  
See Id.  In addition, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  Thus, even if the veteran's 
theory that his inservice alcohol abuse had caused Hepatitis 
B was accurate, service connection could not be granted as a 
matter of law. 

With respect to non-sterile injections, a review of the 
veteran's service immunization record reveals that he 
underwent at least one blood test and various vaccinations 
during service, including for smallpox, typhoid, tetanus, 
typhus, cholera, yellow fever, and polio.  In February 1962, 
the veteran reported to the clinic with a laceration of his 
left forearm, for which he was sutured and given a tetanus 
booster shot.  It does not appear that the veteran underwent 
any surgeries or invasive dental procedures or was in any way 
exposed to contaminated blood during service.  As reflected 
on his DD Form 214, the veteran's MOS was clerk, a position 
that would not ordinarily have subjected him to such 
exposure.  Furthermore, there is no evidence to suggest that 
any of the veteran's treatments, injections, or vaccinations 
were performed under non-sterile conditions.

With respect to high-risk sexual activities, service medical 
records are significant.  In December 1961, the veteran 
reported to the medical clinic with complaints of pain in his 
abdominal region and dysuria.  The veteran was referred for a 
complete blood count, serology, urinalysis with midstream 
culture, and Frei test.  Another report from that month shows 
that the veteran had urethral discharge of prolonged 
standing, and he was prescribed an illegible medicine and 
sent for urinalysis.  In a February 1962 clinic report, it 
was noted that the veteran showed symptoms of venereal 
disease and that he was allergic to penicillin, and he was 
prescribed Declomycin.  An immunization record reveals that 
the veteran also had received an injection of 1,200,000 units 
of bicillin in January 1961.  Although the service medical 
records lack a diagnosis of a specific venereal disease, the 
Board notes that the veteran's complaints, symptoms, and 
medications prescribed indicate infection with venereal 
disease during service, and it thus concedes that the veteran 
participated in high-risk sexual activity during service.  
Nevertheless, despite conceding in-service high-risk sexual 
activity, the Board finds that service connection is not 
warranted for Hepatitis B for the reasons that follow.

As noted above, the veteran's separation examination was 
normal.  The Board notes that the incubation period for the 
Hepatitis B virus ranges from 45 to 180 days.  VBA letter 
211B (98-110) November 30, 1998.  Nonetheless, the veteran's 
first complaints of liver problems of record do not appear 
until a private medical report from January 1988, which 
reveals a diagnosis of chronic liver disease due to 
alcoholism.  Subsequent private medical reports reflect 
diagnoses of cirrhosis of the liver and alcoholic liver 
disease, as well as stomach, liver, pancreas, and kidney 
problems due to alcohol abuse.  None of these records 
contains a diagnosis of Hepatitis B or any association of 
liver problems with service.

Private hospital notes from September 2003 show that the 
veteran was admitted for chemical dependency treatment.  He 
reported alcohol abuse since he was 18 years old and 
intranasal cocaine addiction since he was 45 years old.  The 
results of serology testing were negative for the presence of 
the Hepatitis B core and surface antigens.

The first evidence of Hepatitis B infection comes from a VA 
serology test performed in August 2004, the results of which 
were positive for Hepatitis B core and surface antigens.  
Subsequent VA treatment records reveal a diagnosis of chronic 
viral Hepatitis B.  None of these records associates the 
veteran's Hepatitis B with service.

With respect to the veteran's post-service risk factors, 
additional VA treatment records show that the veteran denied 
ever having a blood transfusion, using intravenous drugs, or 
getting a tattoo.  He reported a history that involved the 
abuse of alcohol and intranasal cocaine.  It is also apparent 
from the VA treatment records-based on the statements of the 
veteran as shown in substance abuse group therapy notes, his 
statements regarding relationships with women-that the 
veteran has been sexually active with multiple partners since 
service.

In sum, the preponderance of the evidence is against a 
finding that the veteran's Hepatitis B is related to service.  
The medical evidence shows that the veteran did not have 
Hepatitis B during service or within 180 days, the relevant 
incubation period, after service.  To the contrary, serology 
testing performed in September 2003 was negative for the 
Hepatitis B virus, and evidence shows that the veteran was 
not diagnosed with Hepatitis B until August 2004, more than 
40 years after separation from service.  The absence of a 
diagnosis in service or for years afterward weighs heavily 
against the veteran's claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, with respect to risk factors for 
Hepatitis B, the medical evidence suggests that the veteran 
participated in high risk sexual practices both during and 
after service.  There is no medical evidence of record that 
associates the veteran's Hepatitis B to service; rather, the 
only evidence of record associating the veteran's Hepatitis B 
with service is his own contentions.  With respect to the 
veteran's statements, the Board notes that, as a lay person, 
he has not been shown to be capable of making medical 
conclusions, and thus his statements regarding causation are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  As the weight of the evidence shows that the 
veteran's Hepatitis B is not associated with service, the 
Board concludes that service connection is not warranted.

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim for service connection must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); See Gilbert, supra.


ORDER

The petition to reopen the claim for service connection for 
Hepatitis C is denied.

Service connection for Hepatitis B is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


